
	

114 HR 1000 IH: Humphrey-Hawkins 21st Century Full Employment and Training Act of 2015
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1000
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Conyers (for himself, Ms. Bass, Ms. Brown of Florida, Mr. Capuano, Mr. Carson of Indiana, Ms. Chu of California, Ms. Clarke of New York, Mr. Cummings, Ms. Edwards, Mr. Ellison, Mr. Farr, Mr. Al Green of Texas, Mr. Grijalva, Mr. Gutiérrez, Mr. Hastings, Ms. Norton, Ms. Jackson Lee, Mr. Johnson of Georgia, Ms. Kaptur, Ms. Lee, Mr. Lewis, Mr. Meeks, Ms. Moore, Mr. Nolan, Mr. Pocan, Ms. Schakowsky, Mr. Serrano, Mr. Sires, Mr. Takano, Ms. Wilson of Florida, and Mr. Yarmuth) introduced the following bill; which was referred to the  Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish the National Full Employment Trust Fund to create employment opportunities for the
			 unemployed.
	
	
 1.Short titleThis Act shall be cited as the Humphrey-Hawkins 21st Century Full Employment and Training Act of 2015. 2.Findings and Purpose (a)FindingsCongress finds the following:
 (1)The Full Employment and Balanced Growth Act of 1978 established an interim 5-year target of 3-percent unemployment for individuals 20 years of age and older, and 4 percent for individuals age 16 and over within 5 years, with full employment to be achieved as soon as practicable thereafter.
 (2)The Federal Government has previously established full employment as a national goal in national legislation, including the Employment Act of 1946 and the Full Employment and Balanced Growth Act of 1978.
 (3)Pursuant to these Acts, the Congress declared it is the continuing policy and responsibility of the Federal Government to use all practicable means to create and maintain conditions which promote useful employment opportunities for all who seek them, including the self-employed. Pursuant to these Acts, the Congress declared and established as a national goal the fulfillment of the right to full opportunities for useful paid employment at fair rates of compensation of all individuals able, willing, and seeking to work.
 (4)The Nation has suffered substantial unemployment and underemployment, and idleness of productive resources over prolonged periods of time, imposing numerous economic and social costs on the Nation.
 (5)The Nation has been deprived of the full supply of goods and services, the full utilization of labor and capital resources, and the related increases in economic well-being that would occur under conditions of genuine full employment.
 (6)The current output of goods and services is insufficient to meet pressing national priorities for infrastructure, transportation, energy, education, health care, child and elder care, and many other necessary public and human services.
 (7)Unemployment and underemployment expose many workers and families to significant, social, psychological and physiological costs, including disruption of family life, the loss of individual dignity and self-respect, and the aggravation of physical and psychological illnesses.
 (8)Persisting unemployment and underemployment have devastating financial consequences, resulting in the loss of income and spending power for families, and interfering with their ability to save and accumulate assets for a secure family life and retirement. High levels of unemployment and inadequate consumer demand also contribute to poor conditions for retail businesses, manufacturers and many other firms to grow and prosper. In the real estate sector, the Congress finds that continuing high levels of unemployment contribute to foreclosures, evictions, and commercial vacancies, undermining the quality of neighborhood and community life, and hampering prospects for economic recovery and national prosperity.
 (9)The historic promise of this earlier legislation has not been fully realized, and we re-declare and reaffirm our support for achieving a national goal of jobs for all at living wages.
 (10)The United States has a duty under Articles 55 and 56 of the United Nations Charter to promote “full employment” and the “universal respect for, and observance of, human rights and fundamental freedoms for all without distinction as to race, sex, language, or religion”. The human rights the United States has a duty to promote pursuant to this obligation are set forth in the Universal Declaration of Human Rights. Article 23 of the Universal Declaration states that “Everyone has the right to work” and to “just and favorable remuneration” that insures for his or her family “an existence worthy of human dignity, and supplemented, if necessary, by other means of social protection”.
 (11)The Congress has a strong interest in seeking the progressive reduction and elimination of job disparities among groups of workers who experience chronically higher rates of unemployment and underemployment.
 (12)Even at the top of the business cycle, when national unemployment rates drop to the 4-percent to 5-percent range, job vacancy surveys show that the economy does not provide enough jobs to employ everyone who wants to work. Reliance on direct job creation to close the economy’s job gap is especially important at such times, because it provides a means of creating additional jobs without adding significantly to inflationary pressures, a very difficult goal to achieve at the top of the business cycle via macroeconomic policy interventions.
 (13)The Congress intends to maximize the creation of private, public and nonprofit sector jobs through improved use of general economic and structural policies, including measures to encourage private sector investment and capital formation; an increased public investment in research and development, infrastructure, energy, education, public services and the environment, and other essential goods and services.
 (b)PurposeIt is the purpose of the Humphrey-Hawkins 21st Century Full Employment and Training Act of 2015 to fulfill the right to useful work at living wages for all persons seeking employment by establishing a Full Employment Trust Fund to fund and operate a national program of public service employment and to provide additional labor market opportunities to complement those offered by the existing private, public, and nonprofit sectors.
 3.DefinitionsIn this Act the following definitions apply: (1)Indian tribeThe term Indian tribe has the meaning given such term in section 102(17) of the Housing and Community Development Act (42 U.S.C. 5302(17)).
 (2)SecretaryThe term Secretary means the Secretary of Labor. (3)Small businessThe term small business has the meaning given the term small business concern under section 3 of the Small Business Act (15 U.S.C. 632).
 (4)StateThe term State has the meaning given such term in section 102(2) of the Housing and Community Development Act (42 U.S.C. 5302(2)).
 (5)Trust fundThe term Trust Fund refers to the Full Employment Trust Fund established under section 4. (6)Unit of general local governmentThe term unit of general local government has the meaning given such term in section 102(1) of the Housing and Community Development Act (42 U.S.C. 5302(1)).
 (7)Urban countyThe term urban county has the meaning given such term in section 102(6) of the Housing and Community Development Act (42 U.S.C. 5302(6)).
			4.Establishment Of Full Employment National Trust Fund
 (a)In generalThe Secretary shall establish a Full Employment National Trust Fund (in this Act referred to as the Trust Fund) for the purposes of— (1)providing funding for the Employment Opportunity Grants established in section 5; and
 (2)issuing funds to the Secretary to fund programs under the Workforce Innovation and Opportunity Act of 2014 (29 U.S.C. 3101 et seq.).
 (b)Financing the Trust FundSubject to the availability of appropriations for this purpose, the Secretary of the Treasury shall annually make available to the Secretary of Labor for deposit into the Trust Fund an amount equal to the amount collected for that year through the tax described in section 4475 of the Internal Revenue Code of 1986, as added by section 8.
			(c)Loans from the Federal Reserve System
 (1)In generalIf the amount available in the Trust Fund for allocation under section 5 is insufficient to prevent the national unemployment rate from rising more than one full percentage point above its previously attained level, the Board of Governors of the Federal Reserve System shall lend such additional amounts to the Trust Fund as are necessary to allow the Secretary of Labor to make such additional allocations under section 5 as are necessary to restore the national unemployment rate to its allowable 1-percent range of upward variation.
 (2)RepaymentAmounts lent to the Trust Fund by the Board of Governors of the Federal Reserve System under paragraph (1) shall be repaid by the Trust Fund over 10 years, with interest payable at the same average rate the Federal Government contracts to pay on 10-year bonds sold during the period beginning 45 days prior to the date the loans were made to the Trust Fund and ending 45 days following such date.
 (d)Separate Trust Fund AccountsThe Trust Fund shall consist of 2 separate accounts as follows: (1)One account shall consist of 67 percent of the funds made available for deposit under subsection (b) and shall be for the Employment Opportunity Grants established in section 5.
 (2)The other account shall consist of 33 percent of the funds made available for deposit under subsection (b) and shall be available to the Secretary to fund programs under the Workforce Innovation and Opportunity Act of 2014 (29 U.S.C. 3101 et seq.).
 (e)Web SiteThe Secretary shall establish an Internet Web site to serve as an information clearinghouse for job training and employment opportunities funded by the Trust Fund.
 (f)Training stipendThe Secretary shall promulgate regulations requiring entities that receive funds under programs under the Workforce Innovation and Opportunity Act of 2014 (29 U.S.C. 3101 et seq.) that are funded by the account described in subsection (d)(2) to establish training stipends for individuals who participate in such programs.
 (g)Research facilityThe Secretary, through studies conducted by the Department of Labor or through independent studies, shall—
 (1)review the effectiveness of job training and job creation programs funded under this Act; (2)disseminate information concerning best practices for achieving the goals of the Act as well as common difficulties encountered in that endeavor; and
 (3)acquire a better understanding of the true net cost of the job training and job creation programs funded under this Act by documenting the indirect effects of those programs on the revenues received and costs incurred by different levels of government.
				5.Employment opportunity grants
 (a)GrantsSubject to the availability of funds in the Trust Fund, the Secretary shall make grants to eligible entities for the purpose of creating employment opportunities for unemployed and underemployed individuals in activities designed to address community needs and reduce disparities in health, housing, education, job readiness, and public infrastructure that have impeded these communities from realizing their full economic potential.
 (b)Eligible entitiesEntities eligible to receive grants under this section shall include States, Indian tribes, units of general local government, elementary and secondary educational institutions that derive their support entirely or primarily from public funds, educational institutions that participate in the Federal Work-Study Program, and not-for-profit organizations that qualify as tax-exempt under section 501(c)(3), (5), (8), (9), (19), or (26) of the Internal Revenue Code.
 (c)Use of fundsA recipient of a grant under this section shall use the grant for the following purposes: (1)Construction, re-construction, rehabilitation, and site improvements of residences or public facilities, including improvements in the energy efficiency or environmental quality of such public facilities or residences.
 (2)Provision of human services, including child care, health care, support services for individuals and families with special needs, education, after-school and vacation programs for children, and recreational and cultural enrichment programs for persons of all ages.
 (3)Programs that provide disadvantaged youth with opportunities for employment, education, leadership development, entrepreneurial skills development, and training.
 (4)The repair, remodeling and beautification of schools, community centers, libraries and other community-based public facilities, and the augmentation of staffing for the services they provide.
 (5)The restoration and revitalization of abandoned and vacant properties to alleviate blight in distressed and foreclosure-affected areas of a unit of general local government.
 (6)The expansion of emergency food programs to reduce hunger and promote family stability. (7)The augmentation of staffing in Head Start, child care, and other early childhood education programs to promote school readiness, early literacy, life-long learning, and family involvement in their children’s education.
 (8)The renovation and enhancement of maintenance of parks, playgrounds, and other public spaces. (9)Supplemental labor for existing federally or State-funded infrastructure projects.
 (10)Supplemental labor for existing federally or State-funded projects aimed at expanding access to broadband or wireless Internet service.
 (11)The implementation of environmental initiatives designed to conserve natural resources, remediate environmental damage, reverse climate change, and achieve environmental sustainability.
 (12)The enhancement of emergency preparedness for natural and other community disasters and of post-emergency assistance for the victims of disasters.
 (13)The expansion of work-study opportunities for secondary and post-secondary students, and the creation of bridge employment opportunities for recent graduates who have been unable to find work in the occupations for which they have trained.
 (14)Other activities that address public needs and which can be implemented as quickly as the activities described in paragraphs (1) through (11).
 (d)Consultation requiredEach grant recipient shall consult with community leaders, including labor organizations, nonprofit community-based organizations, local government officials, and local residents to—
 (1)assess the needs of the community served by the grant recipient; (2)determine sectors of the local economy that are in need of employees;
 (3)make recommendations for new employment opportunities in the areas described in subsection (c); and (4)assess the effectiveness of job placements made under this Act.
 (e)ConditionsAs a condition of receiving a grant under this section, a grant recipient shall— (1)agree to comply with the nondiscrimination policy set forth under section 109 of the Housing and Community Development Act of 1974 (42 U.S.C. 5309);
 (2)with respect to the funds allocated for each project funded under the grant— (A)allocate not less than 80 percent for wages, benefits, and support services, including child care services, for individuals, supervisory and management personnel, employed on such project; and
 (B)allocate the remaining funds to defray the nonlabor costs of the project, including necessary capital goods, supplies, materials, rental payments, transportation costs, and other similar expenses;
 (3)use revenue generated by a project funded under the grant (whether in the form of fees paid for services provided by the project, reimbursements for expenses incurred in undertaking the project, or income from the sale of goods or services produced by the project) in excess of the costs of the project to—
 (A)supplement the project budget; or (B)support other projects funded by the grant in conformity with the purposes of this Act and subject to the same rules and requirements that apply to other such projects;
 (4)ensure that employment on any project funded under the grant is carried out in accordance with subsection (c);
 (5)institute an outreach program with community organizations and service providers in low-income communities to provide information about placements funded under the grant to individuals suited to perform community infrastructure work; and
 (6)ensure that not less than 35 percent of individuals employed under the grant are individuals described in paragraph (4)(B) of subsection (f).
 (f)Employment describedEmployment funded under this section shall meet the following specifications: (1)Any employer that employs an individual whose employment is funded under the grant shall—
 (A)continue to employ such individual for not less than 12 months, subject to the individual’s satisfactory performance of the reasonable requirements of the individual’s employment;
 (B)if such an individual desires full-time employment, employ such individual for not less than 35 hours per week and not more than 40 hours, and if such an individual desires part-time work, employ such individual for a mutually agreed number of hours per week that is less than 35 hours per week;
 (C)comply with responsible contractor standards, as determined by the relevant official in the unit of local general government;
 (D)provide compensation to such individual on a per hour basis equal to the compensation provided to public sector employees who perform similar work in the community where such individual is employed or, if no public sector employees perform such similar work, provide compensation to such individual that is comparable to the compensation provided to private-sector employees who perform similar work in the community where such individual is employed;
 (E)if such employment is in construction, provide compensation to any laborer or mechanic employed under the grant at rates not less than those prevailing on similar construction in the locality as determined by the Secretary in accordance with subchapter IV of chapter 31 of title 40, United States Code; and
 (F)offer assistance to such individual in applying for social benefits for which such individual or the members of such individual’s family may be eligible.
 (2)No individual whose employment is funded under the grant may work for an employer at which a collective bargaining agreement is in effect covering the same or similar work, unless—
 (A)the consent of the union at such employer is obtained; and (B)negotiations have taken place between such union and the employer as to the terms and conditions of such employment.
					(3)
 (A)An employer may not employ an individual for a position funded under this Act, if— (i)employing such individual will result in the layoff or partial displacement (such as a reduction in hours, wages, or employee benefits) of an existing employee of the employer; or
 (ii)such individual will perform the same or substantially similar work that had previously been performed by an employee of the employer who—
 (I)has been laid off or partially displaced (as such term is described in subclause (I)); and (II)has not been offered by the employer, to be restored to the position the employee had immediately prior to being laid off or partially displaced.
 (B)For the purposes of this paragraph, a position shall be considered to have been eliminated by an employer if the position has remained unfilled and the unit or organization has not sought to fill such position for at least a period of one month.
 (C)An individual may not be hired for a position funded under this Act in a manner that infringes upon the promotional opportunities of an existing employee (as of the date of such hiring) of an employer receiving funds under this Act.
 (4)An individual seeking employment in a job funded under this Act shall have their eligibility for such employment certified by the State employment service in the State where the job is located. To be certified as eligible for such employment, the individual shall satisfy at least one of the following conditions as of the date the individual is hired to fill a job funded under this Act:
 (A)The individual is receiving unemployment insurance benefits. (B)The individual is unemployed, is a member of a targeted group as defined by section 51(d) of the Internal Revenue Code of 1986, and has been seeking employment, with the assistance of the State employment service, for not less than 30 days prior to the date on which the individual is so hired.
 (C)The individual is unemployed and has been seeking employment, with the assistance of the State employment service, for not less than 60 days prior to the date the individual is so hired.
 (D)The individual has been employed part-time while seeking full-time employment with the assistance of the State employment service for not less than 13 weeks prior to the date the individual is so hired.
 (5)An individual employed in a job funded under this Act shall— (A)notwithstanding the individual’s employment in a job funded under this Act, be registered with the appropriate State employment service as available for and seeking work;
 (B)respond appropriately, as a person available for and seeking employment, to referrals by the State employment service concerning available jobs;
 (C)apply for suitable jobs for which the individual has been referred by the State employment service; and
 (D)accept a suitable job if such job is offered to the individual. For purposes of subparagraphs (C) and (D), the term suitable job means a job that a newly unemployed individual receiving unemployment insurance benefits would be required to accept in order to avoid forfeiting the individual’s eligibility for continued receipt of unemployment insurance benefits under the laws of the State in which the individual is employed in a job funded under this Act. An individual employed under this Act shall be granted time off with pay to comply with subparagraph (C). An individual who fails to comply with the requirements set forth in subparagraphs (C) and (D) without good cause shall be subject to disqualification for employment in a job funded under this act for a period not to exceed 13 weeks, after which time the individual’s eligibility shall be restored provided they have satisfied the eligibility requirements set forth in paragraph 4. Any such disqualification must be effected in accord with the laws, regulations and procedures that govern an individual’s disqualification from continued receipt of Unemployment Insurance benefits in the State, except that no wages paid or owing to the individual for work already performed can be forfeited as a result of such proceeding.(6)An individual employed in a job funded under this Act who terminates that employment in order to accept other employment, and who subsequently is terminated from that other employment without fault on the individual’s part, shall be eligible for immediate reemployment in a job funded under this Act.
 (7)In hiring individuals for positions funded under this Act, or using funds under this Act to continue to provide employee compensation for existing employees, an employer shall comply with all applicable Federal, State, and local laws, personnel policies and regulations, and collective bargaining agreements, as if such individual was hired, or such employee compensation were provided, without assistance under this Act.
 (8)An individual hired for a position funded under this Act shall— (A)be considered an employee of the employer, by which such individual was hired; and
 (B)receive the same employee compensation, have the same rights and responsibilities and job classifications, and be subject to the same job standards, employer policies, and collective bargaining agreements as if such individual were hired without assistance under this Act.
					(g)Award of Grants
 (1)Selection criteriaIn selecting a project to receive funding for employing the individuals described in subsection (f)(4), a grant recipient shall consider—
 (A)the input of all participants in a proposed project, including labor organizations, community organizations, and employers;
 (B)the needs of the community intended to benefit from such project; (C)the long-term goals and short-term objectives to address such needs; and
 (D)any recommendations for programs and activities developed to meet such needs. (2)Priority given to certain projectsA grant recipient under this section shall give priority to projects that—
 (A)serve areas with the greatest level of economic need, determined for each such area by— (i)the unemployment rate;
 (ii)the rate of poverty; (iii)the number of census tracts with concentrated poverty;
 (iv)the lowest median income; (v)the percentage of vacant and abandoned properties;
 (vi)the percentage of home foreclosures; and (vii)the indicators of poor resident health, including high rates of chronic disease, infant mortality, and life expectancy;
 (B)integrate education and job skills training, including basic skills instruction and secondary education services;
 (C)coordinate to the maximum extent feasible with pre-apprenticeship and apprenticeship programs; and (D)provide jobs in sectors where job growth is most likely, as determined by the Secretary, and in which career advancement opportunities exist to maximize long-term, sustainable employment for individuals after employment funded under this Act ends.
 (h)Allocation of GrantsThe total amount of grant funding awarded under this section for a fiscal year shall not exceed 90 percent of the funds available in the account described in section 4(d)(1) for such year. The Secretary shall develop criteria for the allocation of these funds. These criteria shall ensure, to the extent reasonably possible, that—
 (1)the number of jobs created with those funds in each community will be proportionate to the level of unemployment, involuntary part-time employment, and non-labor-force participation by persons who want and are available to accept jobs in each community, and
 (2)the type of jobs created with those funds in each community will be designed to match the qualifications of unemployed and under-employed job-seekers in those communities, taking into consideration available training opportunities.
				If the total number of jobs created in a particular community under this Act falls short of the
			 number needed to provide jobs for substantially all job seekers, the
			 Secretary of Labor shall have the authority to establish and administer
			 its own job creation projects in the community.(i)Reports
 (1)Reports by grant recipientsNot later than 90 days after the last day of each fiscal year in which assistance under this section is furnished, a recipient of a grant under this section shall submit to the Secretary a report containing the following:
 (A)A description of the progress made in accomplishing the objectives of this chapter. (B)A summary of the use of the grant during the preceding fiscal year.
 (C)For units of general local government, a listing of each entity receiving funds and the amount of such grants, as well as a brief summary of the projects funded for each such unit, the extent of financial participation by other public or private entities, and the impact on employment and economic activity of such projects during the previous fiscal year.
 (D)For States, a listing of each unit of general local government receiving funds and the amount of such grants, as well as a brief summary of the projects funded for each such unit, the extent of financial participation by other public or private entities, and the impact on employment and economic activity of such projects during the previous fiscal year.
 (E)The amount of money received and expended during the fiscal year. (F)The number of individuals assisted under the grant whose household income is low-income, very low-income, or extremely low-income (as such terms are used for purposes of the Housing Act of 1937 and the regulations thereunder (42 U.S.C. 1437 et seq.)).
 (G)The amount expended on administrative costs during the fiscal year. (2)Report to CongressAt least once every 6 months, the Secretary shall submit to Congress a report on the use of grants awarded under this section and any progress in job creation.
				(j)Establishment of arbitration procedure
 (1)In generalEach grant recipient under this section shall agree to the arbitration procedure described in this subsection to resolve disputes described in subsections (k) and (l).
				(2)Written grievances
 (A)In generalIf an employee (or an employee representative) wishes to use the arbitration procedure described in this subsection, such party shall file a written grievance within the time period required under subsection (k) or (l), as applicable, simultaneously with the chief executive officer of a unit or State involved in the dispute and the Secretary.
 (B)In-person meetingNot later than 10 days after the date of the filing of the grievance, the chief executive officer (or the designee of the chief executive officer) shall have an in-person meeting with the party to resolve the grievance.
					(3)Arbitration
 (A)SubmissionIf the grievance is not resolved within the time period described in paragraph (2)(B), a party, by written notice to the other party involved, may submit such grievance to binding arbitration before a qualified arbitrator who is jointly selected and independent of the parties.
 (B)Appointment by SecretaryIf the parties cannot agree on an arbitrator within 5 days of submitting the grievance to binding arbitration under subparagraph (A), one of the parties may submit a request to the Secretary to appoint a qualified and independent arbitrator. The Secretary shall appoint a qualified and independent arbitrator within 15 days after receiving the request.
 (C)HearingUnless the parties mutually agree otherwise, the arbitrator shall conduct a hearing on the grievance and issue a decision not later than 30 days after the date such arbitrator is selected or appointed.
					(D)Costs
 (i)In generalExcept as provided in clause (ii), the cost of an arbitration proceeding shall be divided evenly between the parties to the arbitration.
 (ii)ExceptionIf a grieving party prevails under an arbitration proceeding, the recipient of a grant under this section shall pay the cost of such proceeding, including attorneys’ fees.
 (k)Disputes concerning the allotment of fundsIn a case where a unit of general local government that is an entitlement community or a State has improperly requested funds for services or functions to be provided by a community-based organization that are customarily provided by the unit or, in the case of a State, by a unit located in the non-entitlement area of the State where services or functions will be provided by the organization, an employee or employee representative of the unit or State may file a grievance under subsection (j) not later than 15 days after public notice of an intent to submit an application under this section is published. Upon receiving a copy of the grievance, the Secretary shall withhold the funds subject to such grievance, unless and until the grievance is resolved under subsection (j), by the parties or an arbitrator in favor of providing such funding.
			(l)All other disputes
 (1)In generalIn the case of a dispute not covered under subsection (k) concerning compliance with the requirements of this section by a recipient of a grant under this section, an employee or employee representative of the unit or State may file a grievance under subsection (k) not later than 90 days after the dispute arises. In such cases, an arbitrator may award such remedies as are necessary to make the grieving party whole, including the reinstatement of a displaced employee or the payment of back wages, and may submit recommendations to the Secretary to ensure further compliance with the requirements of this title, including recommendations to suspend or terminate funding, or to require the repayment of funds received under this title during any period of noncompliance.
 (2)Existing grievance proceduresA party to a dispute described in paragraph (1) may use the existing grievance procedure of a recipient of a grant under this section, or the arbitration procedure described in this subsection, to resolve such dispute.
 (m)Party definedFor purposes of subsections (j), (k), and (l), the term party means the employee and the recipient of a grant under this section, involved in a dispute described in subsection (k) or (l).
			(n)Whistleblower Hotline; Enforcement by the Secretary
 (1)Whistleblower hotlineThe Secretary shall post on a publicly accessible Internet Web site of the Department of Labor the contact information for reporting noncompliance with this title by a State, unit of general local government, community-based organization, or individual receiving funding under this title.
				(2)Enforcement by the Secretary
 (A)In generalIf the Secretary receives a complaint alleging noncompliance with this title, the Secretary may conduct an investigation and after notice and an opportunity for a hearing, may order such remedies as the Secretary determines appropriate, including—
 (i)withholding further funds under this title to a noncompliant entity; (ii)requiring the entity to make an injured party whole; or
 (iii)requiring the entity to repay to the Secretary any funds received under this title during any period of noncompliance.
 (B)Recommendation by an arbitratorA remedy described in subparagraph (A) may also be ordered by the Secretary upon recommendation by an arbitrator appointed or selected under this section.
					6.National Employment Conference
 (a)In generalUsing funds described in section 4(d)(2), the Secretary shall convene a national employment conference not later than 1 year after the date of enactment of this Act, and annually thereafter.
 (b)SubjectThe subject of the conference shall be the role of this Act in addressing all aspects of the problems of unemployment, the sharing of best practices in addressing those problems, and the discussion of problems in the administration of this Act.
			7.Inclusion of minority-serving, community-based organizations in State and local workforce
			 development boards
 (a)State BoardsSection 101(b)(1)(C) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111(b)(1)(C)) is amended—
 (1)by striking and at the end of subclause (II); (2)by inserting and at the end of subclause (III); and
 (3)by adding at the end the following:  (IV)are not less than 25 percent of the chief executive officers of minority-serving, community-based organizations;.
 (b)Local BoardsSection 107(b)(2)(C) of such Act (29 U.S.C. 3122(b)(2)(A)) is amended by adding at the end the following:
				
 (iv)shall include not less than 25 percent of the chief executive officers of minority-serving, community-based organizations;.
 (c)Effective dateThe amendments made by this section shall take effect as if enacted as part of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).
			8.Tax on securities transactions
 (a)In generalChapter 36 of the Internal Revenue Code of 1986 is amended by inserting after subchapter B the following new subchapter:
				
					CTax on Securities Transactions 
						4475.Tax on trading transactions
 (a)Imposition of taxThere is hereby imposed a tax on the transfer of ownership in each covered transaction with respect to any security.
 (b)Rate of taxThe tax imposed under subsection (a) with respect to any covered transaction shall be the applicable percentage of the specified base amount with respect to such covered transaction. The applicable percentage shall be—
 (1)0.2 percent in the case of a security described in subparagraph (A) or (B) of subsection (e)(1), (2)0.06 percent in the case of a security described in subparagraph (C) of subsection (e)(1),
 (3)0.2 percent in the case of a security described in subparagraph (D) of subsection (e)(1) if the underlying assets on which the rights and obligations created by the security are based consist of other securities described in subparagraph (A) or (B) of subsection (e)(1),
 (4)0.2 percent in the case of a security described in subparagraph (F) of subsection (e)(1) if the index on which the rights and obligations created by the security are based is an index referencing the values of securities described in subparagraph (A) or (B) of subsection (e)(1)(A), and
 (5)0.06 percent in the case of any security described in subparagraph (D), (E), or (F) of subsection (e)(1) (other than a security described in paragraph (3) or (4)).
 (c)Specified base amountFor purposes of this section, the term specified base amount means— (1)except as provided in paragraph (2), the fair market value of the security (determined as of the time of the covered transaction), and
 (2)in the case of any payment described in subsection (h), the amount of such payment. (d)Covered transactionFor purposes of this section, the term covered transaction means—
 (1)except as provided in paragraph (2), any purchase if— (A)such purchase occurs or is cleared on a facility located in the United States, or
 (B)the purchaser or seller is a United States person, and (2)any transaction with respect to a security described in subparagraph (D), (E), or (F) of subsection (e)(1), if—
 (A)such security is traded or cleared on a facility located in the United States, or (B)any party with rights under such security is a United States person.
 (e)Security and other definitionsFor purposes of this section— (1)In generalThe term security means—
 (A)any share of stock in a corporation, (B)any partnership or beneficial ownership interest in a partnership or trust,
 (C)any note, bond, debenture, or other evidence of indebtedness, other than a State or local bond the interest of which is excluded from gross income under section 103(a),
 (D)any evidence of an interest in, or a derivative financial instrument with respect to, any security or securities described in subparagraph (A), (B), or (C),
 (E)any derivative financial instrument with respect to any currency or commodity including notional principal contracts, and
 (F)any other derivative financial instrument any payment with respect to which is calculated by reference to any specified index.
 (2)Derivative financial instrumentThe term derivative financial instrument includes any option, forward contract, futures contract, notional principal contract, or any similar financial instrument.
 (3)Specified indexThe term specified index means any 1 or more of any combination of— (A)a fixed rate, price, or amount, or
 (B)a variable rate, price, or amount, which is based on any current objectively determinable information which is not within the control of any of the parties to the contract or instrument and is not unique to any of the parties’ circumstances.
									(4)Treatment of exchanges
 (A)In generalAn exchange shall be treated as the sale of the property transferred and a purchase of the property received by each party to the exchange.
 (B)Certain deemed exchangesIn the case of a distribution treated as an exchange for stock under section 302 or 331, the corporation making such distribution shall be treated as having purchased such stock for purposes of this section.
									(f)Exceptions
 (1)Exception for initial issuesNo tax shall be imposed under subsection (a) on any covered transaction with respect to the initial issuance of any security described in subparagraph (A), (B), or (C) of subsection (e)(1).
 (2)Exception for certain traded short-term indebtednessA note, bond, debenture, or other evidence of indebtedness which— (A)is traded on a trading facility located in the United States, and
 (B)has a fixed maturity of not more than 60 days, shall not be treated as described in subsection (e)(1)(C).
 (3)Exception for securities lending arrangementsNo tax shall be imposed under subsection (a) on any covered transaction with respect to which gain or loss is not recognized by reason of section 1058.
 (4)Exception for interests in mutual fundsNo tax shall be imposed under subsection (a) with respect to the purchase or sale of any interest in a regulated investment company (as defined in section 851).
								(g)By whom paid
 (1)In generalThe tax imposed by this section shall be paid by— (A)in the case of a transaction which occurs or is cleared on a facility located in the United States, such facility, and
 (B)in the case of a purchase not described in subparagraph (A) which is executed by a broker (as defined in section 6045(c)(1)), the broker.
 (2)Special rules for direct, etc., transactionsIn the case of any transaction to which paragraph (1) does not apply, the tax imposed by this section shall be paid by—
 (A)in the case of a transaction described in subsection (d)(1)— (i)the purchaser if the purchaser is a United States person, and
 (ii)the seller if the purchaser is not a United States person, and (B)in the case of a transaction described in subsection (d)(2)—
 (i)the payor if the payor is a United States person, and (ii)the payee if the payor is not a United States person.
 (h)Certain payments treated as separate transactionsExcept as otherwise provided by the Secretary, any payment with respect to a security described in subparagraph (D), (E), or (F) of subsection (e)(1) shall be treated as a separate transaction for purposes of this section, including—
 (1)any net initial payment, net final or terminating payment, or net periodical payment with respect to a notional principal contract (or similar financial instrument),
 (2)any payment with respect to any forward contract (or similar financial instrument), and (3)any premium paid with respect to any option (or similar financial instrument).
 (i)AdministrationThe Secretary shall carry out this section in consultation with the Securities and Exchange Commission and the Commodity Futures Trading Commission.
 (j)Guidance; regulationsThe Secretary shall— (1)provide guidance regarding such information reporting concerning covered transactions as the Secretary deems appropriate, including reporting by the payor of the tax in cases where the payor is not the purchaser, and
 (2)prescribe such regulations as are necessary or appropriate to prevent avoidance of the purposes of this section, including the use of non-United States persons in such transactions.
 (k)WhistleblowersSee section 7623 for provisions relating to whistleblowers.. (b)Penalty for Failure To Include Covered Transaction Information With ReturnPart I of subchapter B of chapter 68 of the Internal Revenue Code of 1986 is amended by inserting after section 6707A the following new section:
				
					6707B.Penalty for failure to include covered transaction information with return
 (a)Imposition of penaltyAny person who fails to include on any return or statement any information with respect to a covered transaction which is required pursuant to section 4475(j)(1) to be included with such return or statement shall pay a penalty in the amount determined under subsection (b).
 (b)Amount of penaltyExcept as otherwise provided in this subsection, the amount of the penalty under subsection (a) with respect to any covered transaction shall be determined by the Secretary.
 (c)Covered transactionFor purposes of this section, the term covered transaction has the meaning given such term by section 4475(d). (d)Authority To Rescind Penalty (1)In generalThe Commissioner of Internal Revenue may rescind all or any portion of any penalty imposed by this section with respect to any violation if rescinding the penalty would promote compliance with the requirements of this title and effective tax administration.
 (2)No judicial appealNotwithstanding any other provision of law, any determination under this subsection may not be reviewed in any judicial proceeding.
 (3)RecordsIf a penalty is rescinded under paragraph (1), the Commissioner shall place in the file in the Office of the Commissioner the opinion of the Commissioner with respect to the determination, including—
 (A)a statement of the facts and circumstances relating to the violation, (B)the reasons for the rescission, and
 (C)the amount of the penalty rescinded. (e)Coordination with other penaltiesThe penalty imposed by this section shall be in addition to any other penalty imposed by this title..
			(c)Clerical amendments
 (1)The table of sections for part I of subchapter B of chapter 68 of such Code is amended by inserting after the item relating to section 6707A the following new item:
					
						
							Sec. 6707B. Penalty for failure to include covered transaction information with return..
 (2)The table of subchapters for chapter 36 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to subchapter B the following new item:
					
						
							Subchapter C. Tax on Trading Transactions.
 (d)Effective dateThe amendments made by this section shall apply to transactions occurring more than 180 days after the date of the enactment of this Act.
			9.Suspension based on finding of inflation during period of low unemployment
 (a)Determination on inflationWhenever the conditions specified in subsection (k) are satisfied, the Secretary shall make a determination as to whether there is good cause to believe that—
 (1)job creation funded under this Act constitutes a significant contributing factor to the elevation of the rate of inflation above the level set forth in subsection (k); and
 (2)a reduction in the number of persons employed in jobs funded under this Act is necessary to restore the rate of inflation to a level below that set forth in subsection (k).
 (b)Suspension of hiringIf the Secretary determines that such good cause exists, the Secretary shall issue an interim order temporarily—
 (1)suspending new hiring of persons described in subsections (f)(4)(A) and (f)(4)(D) of section 5 for jobs funded under this Act; and
 (2)freezing the hourly wage rates paid for jobs funded under this Act. (c)Publication of suspension orderAt least 7 days before the effective date of the interim order described in subsection (b), the Secretary shall cause a copy of the order to be sent by email to all applicants for and recipients of Employment Opportunity Grants under section 5 and published in the Federal Register along with a notice requesting public comment thereon. The comment period announced in this notice shall last for 30 days from the day the notice is published. The Secretary shall also announce the publication of the interim order and invite public comment thereon in a press conference called expressly for that purpose and to which representatives of the national news media have been invited.
 (d)No review requiredThe Office of Management and Budget shall not be required to review the order described in subsection (b) and no impact statement or analysis of the order’s effect shall be required under any other statute.
 (e)Revocation or confirmation of orderAfter the 30-day comment period described in subsection (c) has expired and the Secretary has considered the comments received relating to the interim order for a period not to exceed 15 additional days, the Secretary shall—
 (1)either revoke the interim order or confirm it with or without changes; (2)cause all applicants for and recipients of Employment Opportunity Grants under section 5 to be notified of such confirmation or revocation in the manner described in subsection (c)(1); and
 (3)publish a notice in the Federal Register announcing such confirmation or revocation along with a statement summarizing the views submitted by the public during the comment period and setting forth in reasonable detail the evidence, reasoning, and arguments relied upon and rejected in deciding whether to revoke the interim order or confirm it with or without changes.
 (f)Continuance of authorityIf the interim order is confirmed, either with or without changes, the Secretary shall have the authority to transfer funds from the account described in subsection (d)(1) of section 4 to the account described in subsection (d)(2) of section 4 to the extent necessary to provide additional training opportunities for persons whose employment in jobs funded under this Act has been temporarily suspended.
 (g)WaiverAny person who would be eligible for employment in a job funded under this Act but for the order described in subsections (b) and (e) shall be afforded the opportunity to apply for a waiver of the order’s application to them on the grounds that it would cause them or their family to suffer undue hardship. The Secretary shall establish procedures and rules insuring that such waiver applications are considered and decided in an expeditious manner.
 (h)No early termination, suspension in hiring, or reduction in wagesNo person employed in a job funded under this Act shall have their employment prematurely terminated to achieve the purposes of this section. Hiring for jobs funded under this Act of persons described in subsections (f)(4)(B) and (f)(4)(C) of section 5 may not be suspended to achieve the purposes of this section. The hourly wages paid for jobs funded under this Act may not be reduced to achieve the purposes of this section.
 (i)Waiver of applicabilityThe Secretary shall have the authority to waive the applicability of the order described in sections (b) and (e) to recipients of Employment Opportunity Grants to the extent necessary to prevent layoffs by the grant recipient of persons already employed by them in jobs funded under this Act.
 (j)Duration of orderThe order described in subsections (b) and (e) shall remain in effect only as long as the conditions specified in subsection (k) are satisfied.
 (k)Inflationary triggerThe Secretary’s authority to act under this section shall arise only when both of the following conditions are jointly satisfied:
 (1)The seasonally adjusted unemployment rate for the civilian labor force of the United States, as reported by the United States Bureau of Labor Statistics in its most recent Employment Situation News Release, is less than 4.0 percent.
 (2)The seasonally adjusted consumer price index for all urban consumers in the United States, as reported by the United States Bureau of Labor Statistics in its most recent Consumer Price Index News Release, is more than 3 percent above its level during the same period one year earlier.
				
